DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 9 paragraph 0080 line 1 of the instant specification recites, in part, “determining whether to segment wrapped images” which appears to contain a typographical error. The Examiner suggests amending the instant specification to --determining whether to segment warped images-- in order to improve the clarity and precision of the specification.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 9 of claim 1 recites, in part, “based at least on the locations, a distortion compensation” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --based at least on the locations of the first array entity and other array entities, a distortion compensation-- in order to maintain consistency with line 7 and line 8 of claim 1 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 8 - 9 of claim 1 recite, in part, “other array entities; determining, based on the locations,” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --other array entities; determine, based on the locations,-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: Lines 10 - 11 of claim 1 recite, in part, “an undistorted image; and applying the distortion compensation” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --an undistorted image; and apply the distortion compensation-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Line 4 of claim 7 recites, in part, “and a vicinity of the array entity, and” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --and a vicinity of the first array entity, and-- in order to maintain consistency with line 3 of claim 7 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Line 2 of claim 9 recites, in part, “and decimating the input image” which appears to contain a grammatical error and/or a minor informality. The Examiner suggests amending the claim to --and decimate the input image-- in order to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Line 8 of claim 11 recites, in part, “based at least on the locations, a distortion compensation” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --based at least on the locations of the first array entity and other array entities, a distortion compensation-- in order to maintain consistency with lines 4 - 5 and line 7 of claim 11 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Line 10 of claim 16 recites, in part, “based at least on the locations, a distortion compensation” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --based at least on the locations of the first array entity and other array entities, a distortion compensation-- in order to maintain consistency with lines 6 - 7 and line 9 of claim 16 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first cell" in lines 5 - 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which cell “the cell” recited on line 3, along with subsequent recitations of “the cell”, are referencing at least because line 3 of claim 1 which recites, in part, “an array of repetitive cells”, makes it clear that there are a plurality of cells. Therefore, it is unclear as to which cell of the plurality of cells “the cell” recited on line 3 of claim 2, along with subsequent recitations of “the cell”, are referencing. Clarification and appropriate correction are required. 
Claim 11 recites the limitation "the first cell" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which cell “the cell” recited on line 2, along with subsequent recitations of “the cell”, are referencing at least because line 2 of claim 11 which recites, in part, “an array of repetitive cells”, makes it clear that there are a plurality of cells. Therefore, it is unclear as to which cell of the plurality of cells “the cell” recited on line 2 of claim 12, along with subsequent recitations of “the cell”, are referencing. Clarification and appropriate correction are required.
Claim 16 recites the limitation "the first cell" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 3 - 10 and 13 - 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 3, 5, 7, 10 - 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Publication No. 2017/0228866 A1 in view of Bhattacharyya et al. U.S. Publication No. 2016/0275672 A1.

-	With regards to claims 1, 11 and 16, Jain et al. disclose a system having image reconstruction capabilities, (Jain et al., Fig. 1, Pg. 1 ¶ 0012, Pg. 2 ¶ 0014, Pg. 3 ¶ 0041 - 0046, Pg. 5 ¶ 0074, Pg. 6 ¶ 0085 - 0086) a method of examining a specimen, (Jain et al., Abstract, Pg. 1 ¶ 0002 - 0004, Pg. 2 ¶ 0033, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0049 - 0051, Pg. 6 ¶ 0084 - 0086) and a non-transitory computer readable medium comprising instructions that, when executed by a processor and memory circuitry, cause the processor and memory circuitry to perform operations, (Jain et al., Pg. 1 ¶ 0012, Pg. 3 ¶ 0041 - 0046, Pg. 6 ¶ 0085 - 0086) the system comprises a processor and memory circuitry (Jain et al., Pg. 1 ¶ 0012, Pg. 3 ¶ 0041 - 0043, Pg. 6 ¶ 0085) that is configured to: obtain a distorted image of an array of repetitive cells of a specimen, each cell comprises one or more structural elements; (Jain et al., Abstract, Fig. 1, Pg. 1 ¶ 0012 - Pg. 2 ¶ 0015, Pg. 2 ¶ 0036, Pg. 3 ¶ 0039 - 0040, Pg. 4 ¶ 0056 - 0057 and 0059 - 0061, Pg. 5 ¶ 0066 and 0068, Pg. 6 ¶ 0084 and 0086) find a first array entity of the array; (Jain et al., Pg. 1 ¶ 0012, Pg. 3 ¶ 0039 and 0048, Pg. 4 ¶ 0051 - 0052, 0055 - 0056, 0058 - 0059 and 0063, Pg. 5 ¶ 0072 - 0073 and 0082 [“identify one or more alignment sites in the image”, “alignment sites or reference structures may be either manually marked or automatically identified. There may be one or more alignment sites or reference structures per wafer or per die” and “Deskew offsets can be calculated by correlating design clips with unique alignment sites or other reference structures across the wafer with an image grabbed in the review tool at inspection coordinates for those unique sites”]) wherein the first array entity is selected out of the first cell and a sub-cell of the first cell; (Jain et al., Pg. 1 ¶ 0012, Pg. 3 ¶ 0039 and 0048, Pg. 4 ¶ 0051 - 0052, 0055 - 0056, 0058 - 0059 and 0063, Pg. 5 ¶ 0072 - 0073 and 0082 [“alignment sites or reference structures may be either manually marked or automatically identified. There may be one or more alignment sites or reference structures per wafer or per die” and “Unique sites can be a device component”]) determine a location of the first array entity; (Jain et al., Fig. 12, Pg. 4 ¶ 0051 - 0053 and 0056 - 0058, Pg. 5 ¶ 0066 - 0069, 0072 - 0073 and 0080) scan the array to find locations of other array entities; (Jain et al., Pg. 1 ¶ 0012, Pg. 3 ¶ 0048, Pg. 4 ¶ 0051, 0055 - 0059 and 0063, Pg. 5 ¶ 0066 - 0067 and 0072 - 0073 [“”identify one or more alignment sites in the image” and “A deskew transform of coordinates of the alignment sites of the design file and coordinates of alignment sites of the image from the review tool is generated 204. Deskew offsets can be calculated by correlating design clips with unique alignment sites or other reference structures across the wafer with an image grabbed in the review tool at inspection coordinates for those unique sites”]) determining, based at least on the locations, a distortion compensation transform that once applied on the distorted image, will provide an undistorted image; (Jain et al., Abstract, Fig. 12, Pg. 3 ¶ 0048, Pg. 4 ¶ 0055 - 0057, Pg. 5 ¶ 0072 - 0074, 0080 and 0082, Pg. 6 ¶ 0084) and applying the distortion compensation transform on the distorted image to provide the undistorted image. (Jain et al., Pg. 2 ¶ 0014, 0016 and 0018, Pg. 4 ¶ 0061, Pg. 5 ¶ 0074, Pg. 6 ¶ 0084) Jain et al. fail to disclose explicitly determining locations at a sub-pixel resolution. Pertaining to analogous art, Bhattacharyya et al. disclose obtaining a distorted image of an array of repetitive cells of a specimen, each cell comprises one or more structural elements; (Bhattacharyya et al., Fig. 5, Pg. 3 ¶ 0033, Pg. 5 ¶ 0056 and 0059 - 0060, Pg. 6 ¶ 0064 - 0066, Pg. 7 ¶ 0069 and 0071, Pg. 10 ¶ 0086 - 0088) finding a first array entity of the array; (Bhattacharyya et al., Pg. 6 ¶ 0066, Pg. 7 ¶ 0069 - 0071, Pg. 7 ¶ 0074 - Pg. 8 ¶ 0076) wherein the first array entity is selected out of the first cell and a sub-cell of the first cell; (Bhattacharyya et al., Pg. 6 ¶ 0064 - 0066, Pg. 7 ¶ 0069 - 0071, Pg. 10 ¶ 0086 - 0089) determining a location of the first array entity at a sub-pixel resolution; (Bhattacharyya et al., Pg. 6 ¶ 0064 - 0066, Pg. 7 ¶ 0074 - Pg. 8 ¶ 0077, Pg. 8 ¶ 0081) scanning the array to find, at the sub-pixel resolution, locations of other array entities; (Bhattacharyya et al., Pg. 6 ¶ 0064 - 0066, Pg. 7 ¶ 0074 - Pg. 8 ¶ 0076, Pg. 8 ¶ 0079 - Pg. 9 ¶ 0082) determining, based at least on the locations, a distortion compensation transform that once applied on the distorted image, will provide an undistorted image; (Bhattacharyya et al., Pg. 6 ¶ 0064 - 0066, Pg. 7 ¶ 0074 - Pg. 8 ¶ 0077, Pg. 8 ¶ 0079 - Pg. 9 ¶ 0082) and applying the distortion compensation transform on the distorted image to provide the undistorted image. (Bhattacharyya et al., Pg. 6 ¶ 0064 - 0066, Pg. 7 ¶ 0074 - Pg. 8 ¶ 0077, Pg. 8 ¶ 0079 - Pg. 9 ¶ 0082) Jain et al. and Bhattacharyya et al. are combinable because they are both directed towards image processing systems that modify a first image to bring it into alignment with a second image based on identified target locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jain et al. with the teachings of Bhattacharyya et al. This modification would have been prompted in order to enhance the base device of Jain et al. with the well-known and applicable technique Bhattacharyya et al. applied to a comparable device. Determining locations of array entities at a sub-pixel resolution, as taught by Bhattacharyya et al., would enhance the base device of Jain et al. by allowing for it to more precisely identify locations of alignment sites in images and thus the image transformations based on the locations of those alignment sites thereby improving its ability to accurately and reliably align inspection images to review images. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that locations of array entities would be determined at a sub-pixel resolution so as to improve the ability of the base device to accurately and reliably align inspection images to review images based on the locations of the array entities. Therefore, it would have been obvious to combine Jain et al. with Bhattacharyya et al. to obtain the invention as specified in claims 1, 11 and 16. 

-	With regards to claims 2 and 12, Jain et al. in view of Bhattacharyya et al. disclose the system and method of claims 1 and 11, respectively, wherein the processor and memory circuitry is configured to determine whether array entities of the array are cells or sub-cells, based on at least one of (a) a size of the cell, (b) a predefined location accuracy, and (c) a content of the cell. (Jain et al., Pg. 3 ¶ 0039, Pg. 4 ¶ 0050 - 0053, 0056, 0058 - 0059 and 0063, Pg. 5 ¶ 0072 - 0073 and 0082 [“a design file or physical layout file is closely aligned with the wafer using specially identified alignment targets or reference structures across the pattern. These alignment sites or reference structures may be either manually marked or automatically identified. There may be one or more alignment sites or reference structures per wafer or per die”, “Unique sites can be a device component” and “the unique sites can be a static random-access memory (SRAM) cell corner.” The Examiner asserts that the unique alignment sites or reference structures of Jain et al. correspond to the array entities, the plurality of dies of Jain et al. correspond to the cells and the unique alignment sites or reference structures per die of Jain et al. correspond to array entities that are sub-cells which are determined based on the content of the cell (die).]) In addition, pertaining to analogous art Bhattacharyya et al. disclose wherein the processor and memory circuitry is configured to determine whether array entities of the array are cells or sub-cells, based on at least one of (a) a size of the cell, (b) a predefined location accuracy, and (c) a content of the cell. (Bhattacharyya et al., Pg. 5 ¶ 0059 - 0060, Pg. 6 ¶ 0066, Pg. 7 ¶ 0069 - 0071, Pg. 8 ¶ 0081, Pg. 10 ¶ 0086 - 0090) 

-	With regards to claims 3 and 13, Jain et al. in view of Bhattacharyya et al. disclose the system and method of claim 1 and 11, respectively, wherein the processor and memory circuitry is configured to scan the array at steps that correspond to one or more dimensions of a cell of the array. (Jain et al., Pg. 3 ¶ 0039 - 0040 [“Images of the wafer 103 are generated by scanning the wafer 103 with a focused electron beam 102. The electrons are used to produce signals that contain information about the surface topography and composition of the wafer 103. The electron beam 102 can be scanned in a raster scan pattern, and the position of the electron beam 102 can be combined with the detected signal to produce an image”]) In addition, pertaining to analogous art Bhattacharyya et al. disclose wherein the processor and memory circuitry is configured to scan the array at steps that correspond to one or more dimensions of a cell of the array. (Bhattacharyya et al., Pg. 3 ¶ 0041, Pg. 5 ¶ 0057 - 0060, Pg. 6 ¶ 0064 - Pg. 7 ¶ 0067) 

-	With regards to claims 5 and 15, Jain et al. in view of Bhattacharyya et al. disclose the system and method of claims 1 and 11, respectively, wherein the processor and memory circuitry is configured to (b) apply the distortion compensation transform by determining locations of the suspected-location array entities based on locations of other array entities. (Jain et al., Pg. 2 ¶ 0014 and 0018, Pg. 4 ¶ 0056 - 0057 and 0061, Pg. 5 ¶ 0073 - 0074 and 0080, Pg. 6 ¶ 0084 [The Examiner asserts that Jain et al. apply their transform to the entire wafer image, thus locations of all array entities not used in the generation of the transform, i.e., suspected-location array entities, are determined based on locations of other array entities.]) Jain et al. fail to disclose explicitly (a) search, during the scan, for suspected-location array entities that are associated with unreliable determined locations. Pertaining to analogous art, Bhattacharyya et al. disclose wherein the processor and memory circuitry is configured to (a) search, during the scan, for suspected-location array entities that are associated with unreliable determined locations; (Bhattacharyya et al., Pg. 5 ¶ 0056 - 0060, Pg. 7 ¶ 0074 - 0076 [“For subpixel PDA, the computer subsystem(s) may reject outlier distance(s) (offset(s)) determined for each frame within a zone and then determine an offset per zone to get better offset granularity along the x direction, which in turn would result in better care area placement accuracy and defect localization accuracy during runtime”]) and (b) apply the distortion compensation transform by determining locations of the suspected-location array entities based on locations of other array entities. (Bhattacharyya et al., Pg. 7 ¶ 0074 - Pg. 8 ¶ 0077, Pg. 8 ¶ 0081 - Pg. 9 ¶ 0082 [“the one or more offsets and the one or more additional offsets may be translated into a single set of offsets that can be used to translate inspection subsystem or specimen space coordinates at locations other than the alignment targets directly to design data space coordinates”]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Jain et al. in view of Bhattacharyya et al. with additional teachings of Bhattacharyya et al. This modification would have been prompted in order to enhance the combined base device of Jain et al. in view of Bhattacharyya et al. with the well-known and applicable technique Bhattacharyya et al. applied to a comparable device. Searching for suspected-location array entities that are associated with unreliable determined locations, as taught by Bhattacharyya et al., would enhance the combined base device by increasing the accuracy and reliability of its image alignment transformations by allowing for it to identify and prevent erroneous and/or unreliable array entity locations from contributing to the calculation of the image alignment transformations. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that suspected-location array entities that are associated with unreliable determined locations would be identified and prevented from contributing to the calculation of the image alignment transformations so as to improve the accuracy and reliability of the image alignment transformations. Therefore, it would have been obvious to combine Jain et al. in view of Bhattacharyya et al. with additional teachings of Bhattacharyya et al. to obtain the invention as specified in claims 5 and 15. 

-	With regards to claim 7, Jain et al. in view of Bhattacharyya et al. disclose the system of claim 1, wherein the processor and memory circuitry is configured to find a location of the first array entity by (a) performing a correlation between a golden image of the first array entity and a part of the distorted image that comprises the first array entity and a vicinity of the array entity. (Jain et al., Pg. 4 ¶ 0053 - 0056 and 0063, Pg. 5 ¶ 0070 - 0073 and 0082) Jain et al. fail to disclose explicitly performing a two dimensional sub-pixel matching. Pertaining to analogous art, Bhattacharyya et al. disclose (b) performing a two dimensional sub-pixel matching. (Bhattacharyya et al., Pg. Pg. 6 ¶ 0064 - 0066, Pg. 7 ¶ 0070 - 0071, Pg. 7 ¶ 0074 - Pg. 8 ¶ 0076, Pg. 8 ¶ 0081, Pg. 10 ¶ 0086 - 0088) 

-	With regards to claim 10, Jain et al. in view of Bhattacharyya et al. disclose the system according to claim 1 wherein the processor and memory circuit is configured to find the first array entity, to scan the array, to determine the distortion compensation transform and to apply the distortion compensation transform, in run-time and during an evaluation of the specimen. (Jain et al., Pg. 2 ¶ 0033, Pg. 3 ¶ 0041 - 0042, Pg. 4 ¶ 0049 - 0052, Pg. 5 ¶ 0081 - 0082, Pg. 6 ¶ 0084 - 0086 [“An automatic deskew step may be executed before the review job in run mode”]) 

Claims 4, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Publication No. 2017/0228866 A1 in view of Bhattacharyya et al. U.S. Publication No. 2016/0275672 A1 as applied to claim 1 above, and further in view of Shibata et al. U.S. Publication No. 2013/0195373 A1.

-	With regards to claims 4 and 14, Jain et al. in view of Bhattacharyya et al. disclose the system of claim 1. Jain et al. fail to disclose explicitly wherein a location of each array entity is a location of a center of the array entity. Pertaining to analogous art, Shibata et al. disclose wherein a location of each array entity is a location of a center of the array entity. (Shibata et al., Pg. 4 ¶ 0060 - 0061, Pg. 13 ¶ 0164 - Pg. 14 ¶ 0169) Jain et al. in view of Bhattacharyya et al. and Shibata et al. are combinable because they are all directed towards image processing systems that modify a first image to bring it into alignment with a second image based on identified target locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Jain et al. in view of Bhattacharyya et al. with the teachings of Shibata et al. This modification would have been prompted in order to substitute the unspecified array entity location of Jain et al. for the center of the array entity location of Shibata et al. The center of the array entity location of Shibata et al. could be substituted in place of the unspecified array entity location of Jain et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination the center of array entities would be utilized as the location, coordinates, of the array entities upon which the image transformations are based. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the location, coordinates, of each array entity utilized in the calculation of the image transformation would be the location coordinates of the center of each array entity. Therefore, it would have been obvious to combine Jain et al. in view of Bhattacharyya et al. with Shibata et al. to obtain the invention as specified in claims 4 and 14. 

-	With regards to claim 8, Jain et al. in view of Bhattacharyya et al. disclose the system of claim 1. Jain et al. fail to disclose explicitly wherein the processor and memory circuitry is configured to determine the distortion compensation transform by defining at least one spline kernel to be applied on at least one part of the distorted image. Pertaining to analogous art, Shibata et al. disclose wherein the processor and memory circuitry is configured to determine the distortion compensation transform by defining at least one spline kernel to be applied on at least one part of the distorted image. (Shibata et al., Abstract, Pg. 2 ¶ 0043 - Pg. 3 ¶ 0045, Pg. 4 ¶ 0059 - 0065, Pg. 7 ¶ 0093, Pg. 14 ¶ 0168 - 0169 [“input-image changes taking the code shape (that is, the cell layout) as a reference are represented by a geometrical-deformation model in which parallel movements, rotations, enlargements and the like are uniform. In addition, the changes of the input image are also represented by a geometrical-deformation model which is a non-uniform deformation expressed by an interpolating function such as a B spline function”]) Jain et al. in view of Bhattacharyya et al. and Shibata et al. are combinable because they are all directed towards image processing systems that modify a first image to bring it into alignment with a second image based on identified target locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Jain et al. in view of Bhattacharyya et al. with the teachings of Shibata et al. This modification would have been prompted in order to substitute the affine transformation of Jain et al. for the at least one spline kernel function of Shibata et al. The at least one spline kernel function of Shibata et al. could be substituted in place of the affine transformation of Jain et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination at least one spline kernel function would be utilized as the image transformation to bring the images into alignment. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that at least one spline kernel function would be utilized as the image transformation to bring the images into alignment. Therefore, it would have been obvious to combine Jain et al. in view of Bhattacharyya et al. with Shibata et al. to obtain the invention as specified in claim 8.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Publication No. 2017/0228866 A1 in view of Bhattacharyya et al. U.S. Publication No. 2016/0275672 A1 as applied to claim 1 above, and further in view of Kutscher et al. U.S. Publication No. 2008/0259326 A1.

-	With regards to claim 6, Jain et al. in view of Bhattacharyya et al. disclose the system of claim 1. Jain et al. fail to disclose explicitly wherein the processor and memory circuitry is configured to apply the distortion compensation transform by smoothing locations of different array entities based on differences between location deviations between adjacent array entities. Pertaining to analogous art, Kutscher et al. disclose wherein the processor and memory circuitry is configured to apply the distortion compensation transform by smoothing locations of different array entities based on differences between location deviations between adjacent array entities. (Kutscher et al., Pg. 2 ¶ 0024, Pg. 3 ¶ 0033, Pg. 4 ¶ 0050 - 0054, Pg. 5 ¶ 0057 - 0061, Pg. 6 ¶ 0069 - 0072 and 0077 - 0079) Jain et al. in view of Bhattacharyya et al. and Kutscher et al. are combinable because they are all directed towards image processing systems that modify a first image to bring it into alignment with a second image based on identified target locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Jain et al. in view of Bhattacharyya et al. with the teachings of Kutscher et al. This modification would have been prompted in order to substitute the affine transformation of Jain et al. for the distortion compensation transform of Kutscher et al. that smooths locations of different array entities based on differences between location deviations between adjacent array entities. The distortion compensation transform of Kutscher et al. that smooths locations of different array entities based on differences between location deviations between adjacent array entities could be substituted in place of the affine transformation of Jain et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination a distortion compensation transform that smooths locations of different array entities based on differences between location deviations between adjacent array entities would be utilized as the image transformation to bring the images into alignment. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a distortion compensation transform that smooths locations of different array entities based on differences between location deviations between adjacent array entities would be utilized as the image transformation to bring the images into alignment. Therefore, it would have been obvious to combine Jain et al. in view of Bhattacharyya et al. with Kutscher et al. to obtain the invention as specified in claim 6.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. U.S. Publication No. 2017/0228866 A1 in view of Bhattacharyya et al. U.S. Publication No. 2016/0275672 A1 as applied to claim 1 above, and further in view of Docherty et al. U.S. Publication No. 2014/0177941 A1.

-	With regards to claim 9, Jain et al. in view of Bhattacharyya et al. disclose the system according to claim 1 wherein the processor and memory circuitry is configured to receive an input image that is distorted, and receiving the input image to provide the distorted image. (Jain et al., Abstract, Fig. 1, Pg. 1 ¶ 0012 - Pg. 2 ¶ 0015, Pg. 2 ¶ 0036, Pg. 3 ¶ 0040 and 0048, Pg. 4 ¶ 0056 - 0057 and 0059 - 0061, Pg. 5 ¶ 0066 and 0068, Pg. 6 ¶ 0084 and 0086) Jain et al. fail to disclose explicitly decimating the input image. Pertaining to analogous art, Docherty et al. disclose wherein the processor and memory circuitry is configured to receive an input image that is distorted, (Docherty et al., Figs. 1 - 6B, Pg.3 ¶ 0067 - Pg. 4 ¶ 0070, Pg. 6 ¶ 0093 - 0097, Pg. 8 ¶ 0111 - 0114, Pg. 9 ¶ 0116 - 0117) and decimating the input image to provide the distorted image. (Docherty et al., Figs. 4 & 5, Pg. 9 ¶ 0117 [“The initial input is one image 313 of the two adjacent images in FIG. 3c. Optionally this image can be downsampled in a step 501, performed by the processor 605 directed by the software program 633, to a lower resolution to enable fast computation. Typically a downsampling of 4 times is used, which speeds the computation without significantly reducing the accuracy”]) Jain et al. in view of Bhattacharyya et al. and Docherty et al. are combinable because they are all directed towards image processing systems that modify a first image to bring it into alignment with a second image based on identified target locations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Jain et al. in view of Bhattacharyya et al. with the teachings of Docherty et al. This modification would have been prompted in order to enhance the combined base device of Jain et al. in view of Bhattacharyya et al. with the well-known and applicable technique Docherty et al. applied to a similar device. Decimating an input image, as taught by Docherty et al., would enhance the combined base device by improving the overall computational speed of the combined base device, as taught and suggested by Docherty et al., see at least page 9 paragraph 0117 of Docherty et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the input image of the combined base device would be decimated prior to transformation computation processing so as to increase the overall computational speed of the combined base device. Therefore, it would have been obvious to combine Jain et al. in view of Bhattacharyya et al. with Docherty et al. to obtain the invention as specified in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tate U.S. Publication No. 2011/0075937 A1; which is directed towards a method and apparatus for detecting positions of individual patterns in an image of an object having two-dimensionally arranged repetitive patterns on the sub-pixel order.
Tobiason et al. U.S. Publication No. 2007/0229665 A1; which is directed towards a method for correcting distorted images, wherein images and related coordinate data of a calibration target including a two-dimensional array type pattern are utilized to generate distortion parameters for correcting the distorted images 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667